Citation Nr: 0526093	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  93-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated zero percent disabling prior to October 1992, 
10 percent disabling from October 1992 to January 2003, and 
20 percent disabling beginning in January 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1952 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1989 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board issued a decision in this case in March 2003 that 
denied a rating greater than 10 percent for bilateral hearing 
loss.  At that time, the veteran's hearing loss was evaluated 
10 percent disabling.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Motion for Remand, an Order of 
the Court in November 2003 vacated the Board's March 2003 
decision and remanded the case to the Board for further 
action.  

The Board Remanded the case to the RO in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Prior to the Board's issuance of a decision in this case, but 
more than 90 days after the case was transferred to the 
Board, additional medical evidence was received that pertains 
to the veteran's claim.  The regulations provide that, 
following the expiration of the 90 period after the case is 
transferred to the Board, the Board will not accept 
additional evidence except when the appellant demonstrates on 
motion that there was good cause for the delay.  38 C.F.R. 
§ 20.1304(b) (2004).  Inasmuch as the submitted medical 
evidence is dated in June 2005, the Board finds that good 
cause has been shown.  The regulations further provide that 
any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section must be referred to the agency of 
original jurisdiction for review, unless this procedural 
right is waived by the appellant or representative, or unless 
the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without 
such referral.  Such a waiver must be in writing or, if a 
hearing on appeal is conducted, the waiver must be formally 
and clearly entered on the record orally at the time of the 
hearing.  38 C.F.R. § 20.1304(c).  A written waiver of 
initial RO consideration of the evidence was not received.  
Accordingly, the case must be returned to the RO for such 
consideration.  

Further, the private physician stated in the submitted 
outpatient report that the veteran had indicated that his 
hearing had worsened since his last examination.  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his hearing loss since 
January 2003.  With any needed signed 
releases, the RO should request copies of 
the records of all treatment identified 
by the veteran. All records so obtained 
should be associated with the claims 
file.  

2.  Upon receipt of all requested 
records, the RO should schedule the 
veteran for an audiological evaluation.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's report should set forth in 
detail all current symptoms, pertinent 
clinical findings, and diagnoses.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

